Citation Nr: 1644785	
Decision Date: 11/29/16    Archive Date: 12/09/16

DOCKET NO.  12-25 833	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUE

Entitlement to an increased rating for a herniated disk L5/S1, status post laminectomy, currently rated as 20 percent disabling (herniated disc disability).  


REPRESENTATION

Veteran represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

B. Garcia, Associate Counsel

INTRODUCTION

The Veteran served on active duty from April 1988 to February 1992.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a September 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Nashville, Tennessee.  

The Veteran testified at a Board videoconference hearing before the undersigned Veterans Law Judge in January 2015.  A transcript of this proceeding is associated with the claims file.  

This matter was previously before the Board in March 2015, when it was remanded for additional development.  The requested actions have been taken, and the case has since returned to the Board for adjudication.  

As noted in the Board's March 2015 order, the issue of service connection for a disorder of the low back at L4-L5, to include as secondary to the Veteran's service-connected herniated disc L5/S1, status post laminectomy, has been raised by the record based on the Veteran's testimony during the January 2015 Board videoconference hearing, but it has not been addressed by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over this issue, and it is referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2015).  

FINDINGS OF FACT

1.  During the course of the appeal, the Veteran's herniated disc disability has not been manifested by forward thoracolumbar flexion to 30 degrees or less, ankylosis, or incapacitating episodes having a total duration of at least 4 weeks during a 12-month period.  

2.  During the course of the appeal, the Veteran's herniated disc disability involved mild lumbar radiculopathy of the left lower extremity, exhibited by pain radiating from the low back to the left hip and left lower extremity.  

3.  The evidence of record does not establish that the Veteran's herniated disc disability involved lumbar radiculopathy of the right lower extremity at any time during the course of the appeal.  


CONCLUSIONS OF LAW

1.  During the course of the appeal, the criteria for a rating higher than 20 percent for the Veteran's herniated disc disability have not been met.  38 U.S.C.A. §§ 1155, 5107(b); 38 C.F.R. §§ 4.1, 4.2, 4.3, 4.7, 4.40, 4.45, 4.71a, Diagnostic Code 5242.  

2.  During the course of the appeal, the criteria for a separate disability rating of 10 percent, but no higher, for lumbar radiculopathy of the left lower extremity, associated with the Veteran's service-connected herniated disc disability, have been met.  38 U.S.C.A. §§ 1155, 5103A, 5107(b); 38 C.F.R. §§ 4.1, 4.2, 4.3, 4.7, 4.21, 4.120, 4.123, 4.124a (Diagnostic Code 8520).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Stegall Compliance

As noted in the Introduction, the Board remanded the Veteran's claim in March 2015 for additional development.  Specifically, the Agency of Original Jurisdiction (AOJ) was instructed to attempt to obtain any outstanding treatment records pertaining to the Veteran's claim, and to schedule the Veteran for a VA examination to determine the severity of his disability and any related neurologic abnormalities.  

Following the Board's remand, the AOJ obtained updated VA treatment records.  It also sent the Veteran a letter in May 2015 asking him to send any additional medical evidence or to complete and return signed authorization forms that would allow VA to obtain treatment records on his behalf.  In response to the letter, the Veteran submitted duplicate copies of private treatment records but did not otherwise indicate any outstanding treatment records that would be pertinent to his claim.  The Veteran was afforded a VA examination in July 2015 that complied with the Board's remand instructions.  The AOJ then readjudicated the Veteran's claim in a November 2015 supplemental statement of the case.  In light of this history, the Board finds substantial compliance with its prior remand instructions.  See Stegall v. West, 11 Vet. App. 268, 271 (1998) (holding that the Board errs as a matter of law when it fails to ensure compliance with its remand orders).  

II.  Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, codified in part at 38 U.S.C.A. §§ 5103, 5103A, and implemented in part at 38 C.F.R. § 3.159, amended VA's duties to notify and to assist a claimant in developing information and evidence necessary to substantiate a claim.  

The RO provided pre-adjudication notice, by letter, in July 2010.  Thus, the Board finds that with respect to the Veteran's claim for an increased rating for his herniated disc disability, VA has fulfilled its duty to notify the Veteran.  

VA has also fulfilled its duty to assist in obtaining identified and available evidence needed to substantiate the Veteran's claim.  See 38 U.S.C.A. § 5103A(a)(1); 38 C.F.R. § 3.159(c).  VA and adequately-identified private medical treatment records, in addition to lay statements, have been associated with the record.  

VA must provide a medical examination or obtain a medical opinion when necessary to decide a claim.  See 38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4).  The Veteran was afforded a VA examination in August 2010, and based in part on evidence of record indicating that the severity of his disability might have worsened, he was afforded a second VA examination in July 2015.  The VA examiners conducted interviews and examinations of the Veteran, provided objective findings regarding the Veteran's herniated disc disability, and offered opinions regarding the functional limitations posed by his disability.  The Board has carefully reviewed the VA examination reports and finds that the reports, taken as a whole along with other evidence of record, are adequate for rating purposes.  Specifically, the examination reports contain sufficient findings to rate the Veteran's disability under the appropriate diagnostic criteria.  Therefore, the Board finds that an additional medical examination or opinion is not necessary to decide the Veteran's claim.  See 38 C.F.R. § 3.326.  

The Veteran has not identified any additional relevant evidence, nor does the record otherwise indicate that there is outstanding relevant evidence to obtain.  Thus, the Board concludes that no further assistance to the Veteran in developing the facts pertinent to his claim is required for VA to comply with its duty to assist.  

III.  Increased Rating

	Legal Criteria

A disability rating is determined by the application of VA's Schedule for Rating Disabilities (Rating Schedule).  See generally 38 C.F.R. Part 4.  The percentage ratings contained in the Rating Schedule represent, as far as can practicably be determined, the average impairment in earning capacity resulting from diseases and injuries incurred or aggravated during military service and their residual conditions in civil occupations.  See 38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Separate diagnostic codes identify the various disabilities.  38 C.F.R. § 4.27.  

VA has a duty to acknowledge and to consider all regulations that are potentially applicable through the assertions and issues raised in the record, and to explain the reasons and bases for its conclusions.  See Schafrath v. Derwinski, 1 Vet. App. 589, 592-93 (1991).  

Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for that rating.  38 C.F.R. § 4.7.  Otherwise, the lower rating will be assigned.  Id.  

The Board will consider whether separate ratings may be assigned for separate periods of time based on the facts found, a practice known as "staged ratings," regardless of whether a case involves an initial rating.  See Hart v. Mansfield, 21 Vet. App. 505, 509-10 (2007); Fenderson v. West, 12 Vet. App. 119, 126-27 (1999).  

Rating factors for a disability of the musculoskeletal system include functional loss due to pain supported by adequate pathology and evidenced by visible behavior of the claimant undertaking the motion, weakness, excess fatigability, incoordination, pain on movement, swelling, or atrophy.  See 38 C.F.R. §§ 4.40, 4.45; DeLuca v. Brown, 8 Vet. App. 202, 205-06 (1995).  As such, in evaluating musculoskeletal disabilities, VA must determine whether pain could significantly limit functional ability during flare-ups, or when the joints are used repeatedly over a period of time.  See DeLuca, 8 Vet. App. at 206.  

Under 38 C.F.R. § 4.59, painful motion is a factor to be considered with any form of arthritis; however, this regulation is not limited to disabilities involving arthritis.  See Burton v. Shinseki, 25 Vet. App. 1 (2011).  The Court of Appeals for Veterans Claims has held that "pain itself does not rise to the level of functional loss as contemplated by VA regulations applicable to the musculoskeletal system."  See Mitchell v. Shinseki, 25 Vet. App. 32, 38 (2011).  Rather, pain may result in functional loss, but only if it limits the ability to "perform the normal working movements of the body with normal excursion, strength, speed, coordination[, or] endurance."  Id. (quoting 38 C.F.R. § 4.40).  

The Veteran's herniated disc disability is currently assigned a 20 percent rating pursuant to Diagnostic Code 5242, which pertains to degenerative arthritis of the spine.  See 38 C.F.R. § 4.71a, Diagnostic Code 5242.  

As Diagnostic Code 5242 pertains to degenerative arthritis of the spine, Diagnostic Code 5003 should also be considered when evaluating the Veteran's disability rating.  See 38 C.F.R. § 4.71a, Diagnostic Code 5242 (noting to see also Diagnostic Code 5003).  Under Diagnostic Code 5003, arthritis is rated on the basis of the limitation of motion of the affected joint.  When the limitation of motion of the affected joint is noncompensable under the appropriate diagnostic code, a rating of 10 percent is applied to each affected major joint.  See 38 C.F.R. § 4.71(a), Diagnostic Code 5003.  For the purpose of rating a disability from arthritis, the lumbar vertebrae are considered a group of minor joints, ratable on parity with major joints.  38 C.F.R. § 4.45(f).  As the Veteran's limitation of motion is compensable under Diagnostic Code 5242, Diagnostic Code 5003 will not be considered further herein.  

Diagnostic Code 5242 indicates that degenerative arthritis of the spine should be evaluated under either the General Formula for Diseases and Injuries of the Spine (General Formula) or the Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes (IVDS Formula), whichever method results in the higher rating.  38 C.F.R. § 4.71a, Diagnostic Code 5242.  

Under the General Formula, a 10 percent disability rating is warranted for forward flexion of the thoracolumbar spine greater than 60 degrees but not greater than 85 degrees; forward flexion of the cervical spine greater than 30 degrees but not greater than 40 degrees; combined range of motion of the thoracolumbar spine greater than 120 degrees but not greater than 235 degrees; combined range of motion of the cervical spine greater than 170 degrees but not greater than 335 degrees; or, muscle spasm, guarding, or localized tenderness not resulting in abnormal gait or abnormal spinal contour; or vertebral body fracture with loss of 50 percent or more of the height.  38 C.F.R. § 4.71a, General Formula.  A 20 percent disability rating is warranted for forward flexion of the thoracolumbar spine greater than 30 degrees but not greater than 60 degrees; forward flexion of the cervical spine greater than 15 degrees but not greater than 30 degrees; combined range of motion of the thoracolumbar spine not greater than 120 degrees; combined range of motion of the cervical spine not greater than 170 degrees; or muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis.  Id.  A 30 percent disability rating is assigned for forward flexion of the cervical spine 15 degrees or less; or, favorable ankylosis of the entire cervical spine.  Id.  A 40 percent disability rating is assigned for unfavorable ankylosis of the entire cervical spine; forward flexion of the thoracolumbar spine 30 degrees or less; or, favorable ankylosis of the entire thoracolumbar spine.  Id.  A 50 percent disability rating is assigned for unfavorable ankylosis of the entire thoracolumbar spine, and a 100 percent disability rating is assigned for unfavorable ankylosis of entire spine.  Id.  Objective neurologic abnormalities, if any, must be evaluated separately, under an appropriate diagnostic code.  Id. at Note (1).  

For VA compensation purposes, the normal findings for range of motion (ROM) of the thoracolumbar spine are flexion to 90 degrees, extension to 30 degrees, lateral flexion, both right and left, to 30 degrees, and rotation, both right and left, to 30 degrees.  38 C.F.R. § 4.71a, Plate V.  

When a rating is based on incapacitating episodes using the IVDS Formula, a 10 percent disability rating is warranted when there are incapacitating episodes having a total duration of at least 1 week but less than 2 weeks during the past 12 months.  38 C.F.R. § 4.71a, Diagnostic Code 5243.  A 20 percent disability rating is warranted when there are incapacitating episodes having a total duration of at least 2 weeks but less than 4 weeks during the past 12 months.  Id.  A 40 percent disability rating is warranted when there are incapacitating episodes having a total duration of at least 4 weeks but less than 6 weeks during the past 12 months.  Id.  A 60 percent disability rating is warranted when there are incapacitating episodes having a total duration of at least 6 weeks during the past 12 months.  Id.  An "incapacitating episode" is a period of acute signs and symptoms due to intervertebral disc syndrome that requires bed rest prescribed by a physician and treatment by a physician.  Id. at Note (1).  

As noted in the September 2010 rating decision and July 2012 statement of the case, the Veteran's herniated disc disability was previously rated under Diagnostic Code 5293, which applied to intervertebral disc syndrome, and which was amended effective September 23, 2002.  See 67 Fed. Reg. 54,345-54,349 (Aug. 22, 2002) (codified at 38 C.F.R. § 4.71a, Diagnostic Code 5293 (2003)).  Under the pre-September 23, 2002 version of Diagnostic Code 5293 for intervertebral disc syndrome, a 20 percent rating was assigned for moderate intervertebral disc syndrome with recurring attacks; a 40 percent rating was warranted for severe intervertebral disc syndrome with recurring attacks and intermittent relief; and a 60 percent rating was assigned for pronounced intervertebral disc syndrome with persistent symptoms compatible with sciatic neuropathy with characteristic pain and demonstrable muscle spasm, absent ankle jerk, or other neurological findings appropriate to the side of the diseased disc, with little intermittent relief.  See 38 C.F.R. § 4.71a, Diagnostic Code 5293 (2002).  Diagnostic Code 5293 has since been discontinued, and the Veteran is now currently rated under Diagnostic Code 5242, as detailed above.  

A disability which has been continuously rated at or above any evaluation of disability for 20 or more years for compensation purposes under laws administered by VA will not be reduced to less than such evaluation except upon a showing that such rating was based on fraud.  38 C.F.R. § 3.951(b).  

	Factual Background 

The Veteran is seeking a rating in excess of 20 percent for his service-connected herniated disc disability.  As set forth in his hearing testimony, the Veteran contends that his disability has worsened since his second back surgery that was performed in 1992.  According to the Veteran, recent MRIs of his lower back show that he now has arthropathy affecting the L5/S1 level, in addition to accelerated osteoarthritis.  He also maintains that he has constant pain and discomfort in his lower back, which makes activities such as getting out of bed in the morning difficult.  The Veteran is a housekeeping aide, and he reports that by the end of his shift, his pain is "bad."  The Veteran currently treats his disability with over-the-counter medication and by performing daily exercises.  The Veteran provides that he has not missed work due to his disability; however, he is limited in performing certain activities.  For instance, he can no longer run, and he has difficulty doing yard work.  In his September 2010 notice of disagreement, the Veteran also reported constant pain that started in his lower back and went down his left leg.  

A June 2010 VA primary care note indicates that the Veteran complained of worsening low back pain.  According to an X-ray report from the same month, an examination of the lumbosacral spine in multiple views revealed tiny marginal osteophytes.  There was minimal narrowing of the intervertebral disc space at L5-S1, and sclerosis was noted about the sacroiliac joints bilaterally.  There was no evidence of fracture, subluxation, or other acute pathology.  The primary diagnostic code was major abnormality, no attention needed.
The Veteran was afforded a VA examination in August 2010.  With respect to the circumstances and initial manifestations of the Veteran's herniated disc disability, the examiner detailed that the Veteran had acute onset of low back pain and sciatica of the bilateral lower extremities in 1989.  He underwent a discectomy surgery in 1989, and then underwent a repeat discectomy in 1992 after a repeat herniation.  The Veteran symptoms improved initially, but slowly over the years, the Veteran's symptoms returned.  

The location of the Veteran's pain was at his lower back, and he reported an onset of pain after prolonged activity, in addition to increased pain in the mornings.  The pain was described as spam-like pains that were moderate, constant, and daily.  There was no reported radiation of pain.  There were no incapacitating episodes of spine disease.  In the review of the Veteran's systems, there was no history of urinary incontinence, urgency, retention requiring catheterization, or frequency; nocturia; fecal incontinence; obstipation; erectile dysfunction; numbness; paresthesias; leg or foot weakness; falls; or unsteadiness.  Under "additional comments," the examiner noted "left leg/hip."  There was a noted history of fatigue, decreased motion, stiffness, weakness, spasm, and spine pain.  The Veteran was not using any devices or aids, and the examination report indicated that although the Veteran reported increased pain after prolonged walking, there were no limitations to his ability to walk.  

On physical examination, the Veteran's posture and head position were normal, and there was symmetry in appearance.  The Veteran's gait was normal.  There were no noted abnormal spine curvatures, nor was there ankylosis of the cervical or thoracolumbar spine.  There was no noted spasm or atrophy.  However, there was bilateral guarding, pain with motion, tenderness, and weakness.  

The examiner conducted ROM testing.  On initial, active ROM testing, the Veteran's flexion was to 80 degrees, his extension was to 25 degrees, his left lateral flexion was to 25 degrees, his left lateral rotation was to 15 degrees, his right lateral flexion was to 20 degrees, and his right lateral rotation was to 25 degrees.  There was objective evidence of pain on active ROM testing.  Repetitive ROM testing was also conducted, which showed objective evidence of pain following repetitive motion.  However, there were no noted additional limitations of ROM following three repetitions.  

The examiner performed reflex testing.  The Veteran's bilateral peripheral nerve reflexes were normal, as his biceps, triceps, brachioradialis, finger jerk, and abdominal, knee jerk, and ankle jerk testing all measured 2+, which is indicative of normal findings.  With respect to the left lower extremity, the examiner indicated that the Veteran showed decreased vibration at the superficial and deep peroneal nerve.  The location of the abnormality was the dorsum of the foot and first dorsal webspace.  The position sense was normal.  The pain or pinprick was noted to be decreased at the dorsum of the foot and first dorsal webspace.  The Veteran exhibited decreased response to light tough testing at the dorsum of the foot and first dorsal webspace.  There were no dysesthesias.  The right lower extremity, as well as the bilateral upper extremities, were noted to be normal with respect to sensory exam findings.  The Veteran's Lasegue's sign, or straight-leg raising test, was positive on the left side.  There was testing for non-organic physical signs, and according to the examiner, the results were appropriately negative.  

The examiner also performed muscle strength testing.  The Veteran's muscle movement was measured as 5/5, or normal, with respect to bilateral elbow extension and flexion, wrist flexion and extension, finger flexion and abduction, thumb opposition, hip flexion and extension, knee flexion and extension, ankle dorsiflexion and plantar flexion, and great toe extension.  The Veteran's muscle tone was normal, and there was no muscle atrophy evident.  The examination report referenced the above-noted June 2010 X-rays of the Veteran's lumbosacral spine.  

The examiner noted that the Veteran was employed as a housekeeping aide on a full-time basis and that in the 12 months preceding the examination, the Veteran lost three weeks of work time due to a ruptured appendix and subsequent abdominal surgery.  The examiner provided that the effect of the Veteran's degenerative disc disease of the lumbar spine and associated herniated disc on his occupational activities included problems with lifting and carrying, weakness or fatigue, and pain.  As for the Veteran's activities of daily living, the examiner indicated that the Veteran's degenerative disc disease and associated herniated disc moderately affected his ability to perform chores, exercise, and play sports due to back pain and stiffness.  

Based on a May 2011 private MRI report regarding the Veteran's lumbar spine, the general findings included normal alignment of vertebral bodies with homogenous marrow signal.  With respect to specific notations regarding the Veteran's back at L4-L5, the intervertebral disc was normal in appearance and signal intensity.  No disc bulge or herniation was demonstrated.  The nerve roots exited normally.  There was no stenosis of the neural foramen, but hyperostosis of the left lamina and facet joint contributed to narrowing of the spinal canal.  A L5-S1, the intervertebral disc was narrowed with decreased signal intensity.  There was diffuse disc herniation with right parasagittal protrusion.  The nerve roots exited normally.  There was no stenosis of the neural foramen or spinal canal.  The conus medullaris was normal in size, shape, position, and signal intensity.  The impression was posterior degenerative change at L4 and L5-S1 disc herniation.  

At a private treatment several days later at M.M.C. to review the MRI results with Dr. W. Newton, the Veteran denied any complaints of pain.  A review of the thoracic spine showed normal curvature, no tenderness on palpation of thoracic transverse process, and no tenderness on palpation of thoracic spinous process.  The thoracolumbar spine exhibited normal curvature, no pain on palpation, and no pain was elicited by motion.  With respect to the lumbar/lumbosacral spine, both the right and left side of iliolumbar region exhibited tenderness on palpation; flexion, extension, right and left rotation, and right and left flexion were abnormal; and lumbosacral spine pain was elicited by flexion and extension.  However, lumbosacral pain was not elicited by rotation or lateral flexion to the right or left.  The lumbosacral spine exhibited no swelling, indicated normal curvature, was not boggy on palpation, and exhibited no spasms of paraspinal muscles on either the right or left side.  The standing flexion test was positive at the right side of the sacroiliac joint, and the sitting flexion test (Piedallu's sign) was positive at the left side of sacroiliac joint.  Straight-leg raising tests were negative bilaterally, as were bilateral standing flexion and Patrick-Fabere tests involving the sacroiliac joint.  The Waddell's test was negative.  

With respect to neurological findings, no muscle atrophy was seen, no spasticity was noted, and no weakness of either lower extremity was observed.  Dr. Newton noted an antalgic gait.  The Veteran's bilateral knee jerk reflexes were normal, and he showed flexor response at the bilateral feet.  The Veteran's peripheral nerves showed no palpable nerves or tenderness.  No peripheral neuropathy was noted.  

Dr. Newton provided an assessment of significant degenerative disc disease.  He noted that the MRI showed a small paracentral disc herniation at the L5-S1 level, which was consistent with the Veteran's history of previous lumbar discectomy, as well as laminectomy at this level.  Dr. Newton noted that the Veteran was also found to have facet arthropathy that affected both the L5-S1 and L4-L5 levels, which he noted were also secondary to the Veteran's previous surgical intervention.  Dr. Newton added that discectomies and laminectomies can cause changes in lumbar mechanics, which likely has caused increased stress on the Veteran's lumbar facet joints, resulting in accelerated osteoarthritis.  Dr. Newton opined that the Veteran's current MRI findings were directly related to his service-connected herniated disc disability, as well as his prior surgeries.  Finally, Dr. Newton noted that the Veteran was getting adequate pain control with his current medications and his home therapeutic exercise program.  

In a September 2012 letter, Dr. Newton noted the Veteran's two prior back surgeries, the Veteran's report that he felt as if a 2 x 4 was stuck in his lower back, and the Veteran's report of pain from the back into the left hip.  He provided that the Veteran's pain had increased over the past five years and that it was described primarily as burning- and aching-type pain.  The pain affected the Veteran's lower lumbar region as well as his left hip region.  The pain was made worse primarily with standing or otherwise being on his feet.  For the same reasons noted in the May 2011 treatment record, Dr. Newton added that given X-ray findings suggestive of degenerative disc disease, in addition to the Veteran's surgical history, current findings were more likely than not secondary to the Veteran's previous back surgeries.  

The Veteran was afforded another VA back examination in July 2015.  The diagnoses associated with the Veteran's herniated disc disability were degenerative arthritis of the spine and intervertebral disc syndrome.  With respect to the Veteran's medical history, the examiner noted the Veteran's 1980 and 1992 discectomies at L5-S1, and based on the May 2011 private MRI and follow-up treatment record, there was further herniation of discs and progression of degenerative joint disease.  The Veteran was noted to currently have constant pain with spasm, but the Veteran denied any radicular symptoms.  The Veteran did not report any flare-ups involving his low back symptoms, but he did report functional loss or impairment, specifically, immobilization, difficulty with prolonged walking and standing, difficulty transitioning from sitting to standing, and difficulty bending and lifting.  

The examiner conducted ROM testing.  On initial testing, the Veteran had abnormal ROM.  His forward flexion was to 70 degrees, his extension was to 20 degrees, his right and left lateral flexion was to 20 degrees, and his right and left lateral rotation was to 20 degrees.  His combined ROM was 170.  The Veteran exhibited pain during ROM testing, which was noted to cause functional loss; there was also evidence of pain with weight-bearing.  The examiner indicated that the Veteran's abnormal ROM contributed to a functional loss, specifically, immobilization, difficulty with prolonged walking and standing, difficulty transitioning from sitting to standing, and difficulty bending and lifting.  

The Veteran was able to perform repetitive-use testing with at least three repetitions.  According to the examiner, there was no additional loss of function or ROM after three repetitions.  The Veteran was not being examined immediately after repetitive use over time, and therefore, the examiner was unable to opine, without resorting to mere speculation, that pain, weakness, fatigability, or incoordination significantly limited functional ability with repeated use over a period of time.  

There was objective evidence of localized tenderness or pain on palpation of the joints or associated soft tissue of the thoracolumbar spine at the midthoracic, midlumbar, and bilateral paravertebrals.  The examiner noted the Veteran had intermittent muscle spasm resulting in abnormal gait or abnormal spinal contour; localized tenderness at the midthoracic, midlumbar, and bilateral paravertebrals, which resulted in abnormal gait or abnormal spinal contour; and guarding/less movement resulting in abnormal gait or abnormal spinal contour.  Additional factors contributing to disability included weakness and less movement.  

The examiner performed muscle strength testing.  The Veteran's bilateral hip flexion, knee extension, ankle plantar flexion, ankle dorsiflexion, and great toe extension were all measured at 5/5, or normal.  The Veteran did not have muscle atrophy.  

The examiner also performed reflex and sensory examinations.  The Veteran's bilateral knee and ankle deep tendon reflexes were 2+, or normal.  His sensation to light touch testing was normal at the bilateral upper anterior thighs, thighs/knees, lower legs/ankles, and feet/toes.  The Veteran's straight-leg raising tests were positive bilaterally.  The Veteran had no radicular pain or any other signs or symptoms due to radiculopathy.  Additionally, there were no other neurologic abnormalities or findings related to a thoracolumbar spine condition, such as bowel or bladder symptoms or pathologic reflexes.  

The Veteran did not have ankylosis or intervertebral disc syndrome of the thoracolumbar spine that required bed rest.  The Veteran was not using any assistive devices as a normal mode of locomotion.  The examiner provided that there were no other pertinent findings, complications, conditions, signs, or symptoms related to any of the Veteran's diagnosed conditions.  The Veteran had surgical scars related to his condition, but none were noted to be painful or unstable, or to have a total area equal to or greater than six square inches.  

The examiner noted that arthritis was documented based on diagnostic imaging, but there was no noted thoracic vertebral fracture with loss of 50 percent or more of height or any other significant diagnostic test findings and/or results.  

The examiner opined that the Veteran's disability impacted his ability to work.  Specifically, due to his disability, the Veteran had issues with immobilization, prolonged walking and standing, transitioning from sitting to standing, bending, and lifting.  
	Analysis

As an initial matter, because the Veteran's disability has been continuously rated at or above 20 percent since November 1992, the Veteran's 20 percent rating cannot be reduced absent a finding of fraud.  As there is no indication of fraud in the Veteran's case, the question before the Board is whether a rating in excess of 20 percent is warranted for his service-connected herniated disc disability.  See 38 C.F.R. § 3.951(b).  

Upon careful review of the evidence, the Board finds that the preponderance of the evidence is against a rating in excess of 20 percent for the Veteran's herniated disc disability at any time during the course of the instant appeal.  Specifically, there is no evidence in the record demonstrating forward flexion of 30 degrees or less, or ankylosis, either favorable or unfavorable, to warrant a 40 percent rating or higher.  

At the August 2010 VA examination, both the Veteran's initial ROM measurements and his ROM measurements following repetitive use testing showed that his forward flexion was to 80 degrees, and his combined ROM was to 190 degrees.  There was objective evidence of pain on initial and repetitive ROM testing; however, the examination report does not document any additional limitations to ROM due to pain.  At the July 2015 VA examination, the Veteran's forward flexion was to 70 degrees on initial ROM testing and after repetitive use testing, and his combined ROM was to 170 degrees.  The Veteran exhibited pain while performing forward flexion, extension, bilateral flexion, and bilateral rotation ROM testing, in addition to pain on weight-bearing.  The examiner indicated that pain and the Veteran's abnormal ROM contributed to a functional loss, including difficulty with mobility, prolonged walking and standing, transitioning from sitting to standing, bending, and lifting.  Private treatment records, such as the May 2011 treatment record from M.M.C., document abnormal low back flexion, extension, rotation, and flexion; however, they do not contain ROM measurements.  Additionally, there is no evidence in the record indicating that the Veteran has ankylosis.  

Therefore, based on the objective medical evidence of record, the Veteran's symptomatology does not more nearly approximate or equate to limitation of flexion of the thoracolumbar spine of 30 degrees or less or ankylosis, either favorable or unfavorable, of all or a portion of the Veteran's spine, nor has it more nearly met this criteria at any time during the course of the appeal.  See 38 C.F.R. § 4.71a, General Rating Formula, Diagnostic Code 5242.  Accordingly, a rating higher than 20 percent is not warranted under the General Rating Formula.  In fact, aside from a May 2011 notation of observed antalgic gait and the July 2015 examiner's findings of muscle spasm and guarding resulting in abnormal gait or abnormal spinal contour, the Veteran's symptomatology during the course of the appeal has generally approximated that which warrants a 10 percent rating, particularly in light of the August 2010 and July 2015 examination reports showing forward flexion between 60 and 85 degrees and combined ROM between 120 and 235 degrees.  However, as noted above, the Veteran's evaluation cannot be reduced below 20 percent.  See 38 C.F.R. § 3.951(b).  

Additionally, the Board finds that there is no basis for assigning a higher rating based on consideration of any of the factors addressed in 38 C.F.R. §§ 4.40, 4.45 and DeLuca v. Brown, 8 Vet. App. at 204-7.  As demonstrated by the competent medical evidence of record, the 20 percent rating adequately compensates the Veteran for the extent of functional loss resulting from pain.  While both the August 2010 and July 2015 examiners provided that there was objective evidence of pain on initial and repetitive-use testing, there is no indication that such pain has resulted in additional functional loss that is not contemplated by a 20 percent disability rating.  For instance, there is no noted excess fatigability, incoordination, swelling, or atrophy due to pain.  The August 2010 examiner provided that the effects of the Veteran's herniated disc disability on his usual daily activities included moderately affecting chores, exercise, and sports due to back pain and stiffness, and the effects on his occupational activities included problems with lifting and carrying, weakness or fatigue, and pain.  The July 2015 examiner indicated that the Veteran's pain and range of motion contributed to functional loss, including difficulty with mobility, prolonged walking and standing, transitioning from sitting to standing, bending, and lifting.  Additionally, the August 2010 VA examination report does not document any flare-ups, and at the July 2015 VA examination, the Veteran provided that he did not experience flare-ups.  Thus, there is no indication that the Veteran has flare-ups of his herniated disc disability during which pain significantly limits his ability to function.  It follows that even when considering functional loss due to pain, the Veteran's back disability is not manifested by symptomatology approximating forward flexion of 30 degrees or less, or ankylosis of all or a portion of his spine to meet the criteria for the next higher evaluation.  See 38 C.F.R. § 4.71a, General Rating Formula.  

The Board has also considered whether the Veteran is entitled to a higher rating for his herniated disc disability based on the IVDS Formula.  As noted above, the July 2015 VA examination report shows a diagnosis of intervertebral disc syndrome, and the Veteran was previously rated under criteria for intervertebral disc syndrome.  However, the record provides no evidence of incapacitating episodes of intervertebral disc syndrome requiring bed rest prescribed by a physician.  Accordingly, the IVDS Formula does not apply in the instant case, and it therefore would not warrant assigning a higher disability rating.  See 38 C.F.R. § 4.71a, Diagnostic Code 5243.  

As to whether additional compensation for neurologic impairment is warranted, the General Rating Formula requires consideration of neurological findings, to include bladder or bowel impairment, separate from orthopedic manifestations.  As will be discussed below, the Board is granting a separate 10 percent rating for radiculopathy of the left lower extremity, as related to the Veteran's herniated disc disability.  Thus, that matter is not for consideration here.  The Veteran's complaints of radiating pain have pertained to the left lower extremity; there have been no findings related to the Veteran's right lower extremity.  Additionally, there have not been any other neurological findings, to include bladder or bowel impairment, during the appeal period.  

The Board has considered the Veteran's statements that describe his pain and discomfort, such as his reports that he experiences daily pain and discomfort on account of his herniated disc disability, which impacts his ability to perform certain activities, such as sports, yardwork, and chores.  The Veteran is certainly competent to describe his observations and the Board finds that his statements are credible.  See, e.g., Layno v. Brown, 6 Vet. App. 465, 469-70 (1994) (noting that personal knowledge is "that which comes to the witness through the use of his senses-that which is heard, felt, seen, smelled, or tasted").  The Board is also sympathetic to the Veteran's contention that his back condition has changed since his last surgery in 1992.  In this case, however, the Board finds that the objective medical findings by skilled professionals provide the most persuasive evidence regarding the limitations posed by the Veteran's herniated disc disability.  As indicated above, when applying the rating criteria, the objective medical findings do not support a rating higher than 20 percent for the Veteran's service-connected herniated disc disability.  Accordingly, the preponderance of the evidence is against assigning a rating in excess of 20 percent at any time during the course of the appeal.  

IV.  Separate Rating for Radiculopathy of the Left Lower Extremity

As set forth in the July 2012 statement of the case, the Veteran's previous evaluation under the now-discontinued Diagnostic Code 5293 contemplated neurological manifestations associated with his herniated disc disability.  However, as set forth above, under Diagnostic Code 5242, which applies to the Veteran's herniated disc disability, any associated objective neurologic abnormalities are to be evaluated separately under an appropriate diagnostic code.  See 38 C.F.R. § 4.71a, Diagnostic Code 5242, Note 1.  The facts of this case support the separate application of a neurological diagnostic code.  The Veteran has credibly indicated that he experiences neurological symptoms radiating from his back down his left lower extremity.  Additionally, there is medical evidence linking the Veteran's radiating pain to his herniated disc disability and establishing decreased sensory loss affecting the Veteran's left lower extremity.  Thus, resolving doubt in the Veteran's favor, the Board will assign a separate neurological rating for radiculopathy of the left lower extremity, as it is in the Veteran's benefit and is supported by the record.  

In rating peripheral nerve injuries and their residuals, attention should be given to the site and character of the injury, the relative impairment and motor function, trophic changes, or sensory disturbances.  38 C.F.R. § 4.120 (2015).  

Diagnostic code 8520 provides the rating criteria for paralysis of the sciatic nerve.  38 C.F.R. § 4.124a, Diseases of the Peripheral Nerves.  Mild incomplete paralysis of the sciatic nerve warrants a 10 percent rating.  Id.  A 20 percent rating requires moderate incomplete paralysis of the sciatic nerve.  Id.  A 40 percent rating requires moderately severe incomplete paralysis of the sciatic nerve.  Id.  A 60 percent rating requires severe incomplete paralysis with marked muscular atrophy.  Id.  An 80 percent rating requires complete paralysis; when there is complete paralysis, the foot dangles and drops, there is no active movement possible of the muscles below the knee, and flexion of the knee is weakened or (very rarely) lost.  Id.  The term "incomplete paralysis" with peripheral nerve injuries indicates a degree of loss or impaired function substantially less than the type pictured for complete paralysis given with each nerve, whether due to the varied level of the nerve lesion or to partial regeneration.  When the involvement is wholly sensory, the rating should be for mild, or at most, the moderate degree.  See id. Note.  

Neuritis, cranial or peripheral, characterized by loss of reflexes, muscle atrophy, sensory disturbances, and constant pain, at times excruciating, is to be rated at a maximum equal to severe, incomplete paralysis.  38 C.F.R. § 4.123.  The maximum rating that may be assigned for neuritis not characterized by organic changes referred to in 38 C.F.R. § 4.120-4.124(a) will be that for moderate, or with sciatic nerve involvement, for moderately severe, incomplete paralysis.  Id.  

The words "mild," "moderate," and "severe" as used in the various diagnostic codes are not defined in the Rating Schedule.  Accordingly, rather than applying a mechanical formula, the Board must evaluate all of the evidence, to the end that its decisions are "equitable and just."  38 C.F.R. § 4.6.  

Here, the Board resolves all reasonable doubt in the Veteran's favor and awards a separate 10 percent rating for radiculopathy of the left lower extremity.  

In his September 2010 notice of disagreement, the Veteran wrote that he had constant pain that started at his lower back and went down his left leg.  The Board notes that as a lay witness, the Veteran is competent to describe observable symptoms.  See Layno, 6 Vet. App. at 469-70.  Additionally, the Board has no reason to doubt the Veteran's report of pain radiating from his back to his left leg.  Moreover, the Veteran's reported symptomatology is supported by objective medical evidence of record.  As documented in the August 2010 VA examination report, the Veteran's left lower extremity showed decreased vibration at the superficial and deep peroneal nerve.  The location of the abnormality was the dorsum of the foot and first dorsal webspace.  The pain or pinprick was also noted to be decreased at the dorsum of the foot and first dorsal webspace.  Additionally, the Veteran exhibited decreased response to light tough testing at the dorsum of the foot and first dorsal webspace.  The Veteran's Lasegue's sign, or straight-leg raising test, was positive on the left side as well.  In addition to the August 2010 VA examination report, the September 2012 letter from the Veteran's private physician Dr. Newton described burning and aching pain that radiated from the Veteran's low back into his left hip and associated the Veteran's symptoms with his service-connected herniated disc disability.  Thus, in addition to the Veteran's competent reports of pain radiating from his low back into his left leg, objective medical evidence of record links such pain to the Veteran's service-connected herniated disc disability and shows sensory loss at the left lower extremity.  

While the evidence of record supports a finding that a separate rating for radiculopathy involving the left lower extremity is warranted, it also establishes that the Veteran is entitled to a rating no higher than 10 percent for left lower extremity radiculopathy.  Significantly, neither the August 2010 VA examination report nor the September 2012 letter from Dr. Newton contains findings that would warrant a finding of moderate paralysis of the affected nerve.  On the contrary, the Veteran had normal reflex and motor examination findings based on the August 2010 VA examination report.  Additionally, at the July 2015 VA examination, the Veteran denied radicular symptoms, and the examiner specifically indicated that the Veteran did not have radicular pain or any other signs or symptoms due to radiculopathy based on the Veteran's report and the fact that his muscle strength testing, reflex examinations, and sensory examinations were normal.  

The Board acknowledges that when describing the history of the Veteran's herniated disc disability, the August 2010 examiner noted that prior to his 1989 discectomy, the Veteran had acute onset of low back pain and sciatica of the bilateral lower extremities.  The examiner also noted that the Veteran underwent a second discectomy in 1992 after a repeat herniation and that his symptoms initially improved.  Thus, while the record indicates that the Veteran might have had radicular symptoms involving his right lower extremity prior to his discectomy surgeries in 1989 and 1992, any radiculopathy involving the right lower extremity has since resolved.  Significantly, since filing his claim, the Veteran has only noted pain radiating from his lower back to his left leg, and there is no objective medical evidence of record suggesting that the Veteran has had symptoms of sciatica involving his right lower extremity at any time during the course of the appeal.  Specifically, with respect to the Veteran's right lower extremity, there were normal muscle testing, reflex, and sensory findings in both the August 2010 and July 2015 VA examination report.  Accordingly, neither lay evidence nor objective medical findings warrant assigning a separate disability rating for radiculopathy of the right lower extremity at any time during the course of the appeal.  

In summary, given the Veteran's competent reports of pain radiating from his lower back to his left lower extremity, in addition to objective medical evidence of record showing left lower extremity sensory loss and establishing a link between such symptoms and the Veteran's herniated disc disability, the Board resolves all doubt in favor of the Veteran and finds that a separate 10 percent disability rating, but no higher, is warranted for mild, incomplete paralysis of the sciatic nerve in the left lower extremity.  

V.  Extraschedular Consideration

While the Board does not have authority to grant an extraschedular rating in the first instance, the Board does have the authority to decide whether a claim should be referred to the VA Director of Compensation for consideration of an extraschedular rating.  See 38 C.F.R. § 3.321(b)(1).  The governing norm for an extraschedular rating is a finding that the case presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or necessitated periods of hospitalization so as to render the regular schedular standards impractical.  See id.  The threshold factor for extraschedular consideration is a finding that the evidence presents such an exceptional disability picture that the available schedular rating for the service-connected disability is inadequate.  See id.  There must be a comparison between the level of severity and symptomatology of the service-connected disability with established criteria.  

If the criteria reasonably describe a claimant's disability level and symptomatology, then the disability picture is contemplated by the Rating Schedule, and the assigned schedular evaluation is therefore adequate, and no referral is required.  See Thun v. Peake, 22 Vet. App. 111 (2008).  

Here, the rating criteria reasonably describe the Veteran's disability level and symptomatology pertaining to his herniated disc disability.  The Veteran's disability is manifested by pain, limitation of motion, and interference with sitting, standing, walking, and lifting.  The 20 percent rating assigned under DC 5242 and the 10 percent under DC 8520 contemplate these impairments.  As such, the disability picture is contemplated by the Rating Schedule, and the assigned schedular rating is therefore adequate.  Consequently, referral for extraschedular consideration is not required under 38 C.F.R. § 3.321(b)(1).  

Finally, a Veteran may be awarded an extraschedular rating based upon the combined effect of multiple conditions in an exceptional circumstance where the evaluation of the individual conditions fails to capture all of the service-connected disabilities experienced.  Johnson v. McDonald, 762 F.3d 1362 (2014).  Notably, in addition to his herniated disc disability, the Veteran is service-connected for recurrent major depression anxiety disorder, NOS, with panic features, in addition to irritable bowel syndrome.  However, neither the Veteran nor his representative has indicated any specific service-connected disabilities that are not captured by the schedular evaluations of the Veteran's individual service-connected conditions.  

After applying the benefit of the doubt under Mittleider v. West, 11 Vet. App. 181 (1998), the Board finds that there are no additional service-connected disabilities that have not been attributed to a specific service-connected condition.  Accordingly, this is not an exceptional circumstance in which extraschedular consideration may be required to compensate the Veteran for a disability that can be attributed only to the combined effect of multiple conditions.  


ORDER

For the entire period on appeal, a rating in excess of 20 percent for the Veteran's herniated disc L5/S1, status post laminectomy, is denied.  

A separate 10 percent disability rating, but no higher, for lumbar radiculopathy of the left lower extremity associated with service-connected herniated disc L5/S1, status post laminectomy, is granted, subject to the laws and regulations governing the payment of VA compensation.  



____________________________________________
S. HENEKS
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


